DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The previous Requirement for Restriction is withdrawn in light of the linking claims added in the Amendment dated 08/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “associate a Time Gain Compensation (TGC) curve with each of the scan line counts, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the scan line count of each angularly discrete ultrasound signal.” It is unclear whether “associate a Time Gain Compensation (TGC) curve with each of the scan line counts” and “apply a TGC curve to each of the plurality of angularly discrete ultrasound signals” refer to two separate TGC curves (one to be “associated” and one to be “applied”) or if this is intended to convey that a TGC curve is “associated” and the “associated” TGC curve is then “applied”. For the purposes of further examination, this limitation will be interpreted to mean that a TGC curve is associated with and then applied to the ultrasound signals. 
Claim 1, and all dependent claims thereof, recites the limitation “wherein each of the applied TGC curves defines a gain.” However, multiple TGC curves were not positively recited. The claim reads, “associate a Time Gain Compensation (TGC) curve with each of the scan line counts, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the scan line count of each angularly discrete ultrasound signal.” While this could convey two separate TGC curves (one “associated” and one “applied”), the language does not clearly convey that there must be more than one TGC curve applied. Applying “a TGC curve to each of the plurality...” could reasonably be interpreted to mean that one TGC curve was applied to each of the plurality of ultrasound signals, which conflicts with “each of the applied TGC curves.” Applicant should clarify how many TGC curves there are, how many are “associated” and how many are “applied.” 
Claim 1, and all dependent claims thereof, recites the limitation “over the timeframe of a single scan line.” The phrase “timeframe of a single scan line” is present in the specification, but it is not defined and it is unclear how this phrase should be interpreted. For the purposes of further examination, this limitation will be interpreted to mean that the gain is applied on a scan-by-scan basis (i.e. substantially in real time, where the gains are determined and then applied to the next acquired scan).
Claims 2 and 3 recite “at least one TGC curve of the TGC curves.” However, multiple TGC curves were not positively recited. The parent claim reads, “associate a Time Gain Compensation (TGC) curve with each of the scan line counts, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the scan line count of each angularly discrete ultrasound signal.” While this could convey two separate TGC curves (one “associated” and one “applied”), the language does not clearly convey that there must be more than one TGC curve applied. Applying “a TGC curve to each of the plurality...” could reasonably be interpreted to mean that one TGC curve was applied to each of the plurality of ultrasound signals, which conflicts with “each of the applied TGC curves.” Applicant should clarify how many TGC curves there are, how many are “associated” and how many are “applied.” 
Claim 4 recites the limitation “wherein the processor is further configured to define a plurality of scan lines within the scan region of the ultrasound transducer, and assign a scan line count to each of the plurality of scan lines.” It is unclear if “assign a scan line count” is the same as or distinct from “determine a scan line count” as set forth in claim 1. It is unclear if the two recitations of “a scan line count” refer to the same scan line count, or if there are multiple scan line counts. For the purposes of further examination, this claim will be interpreted to refer to the same scan line count as set forth in claim 1. 
Claim 6 recites the limitations “wherein the processor is further configured to generate an ultrasound image for display implementing the one or more TGC curves associated with the one or more designated regions.” The limitation “the one or more TGC curves” lacks proper antecedent basis in the claims. The limitation “ the one or more designated regions” lacks proper antecedent basis in the claims. It is unclear what “the one or more designated regions” is meant to refer to, since nothing of this nature is set forth in the parent claim. For the purposes of further examination, this claim will be interpreted to mean that the TGC curve(s) of claim 1 are applied to the imaging region of claim 1, and the resultant image is displayed.
Claim 9, and all dependent claims thereof, recites the limitations “associate a time gain compensation (TGC) curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal.” It is unclear whether “associate a Time Gain Compensation (TGC) curve” and “apply a TGC curve” refer to two separate TGC curves (one to be “associated” and one to be “applied”) or if this is intended to convey that a TGC curve is “associated” and the “associated” TGC curve is then “applied”. For the purposes of further examination, this limitation will be interpreted to mean that a TGC curve is associated with and then applied to the ultrasound signals. 
Claim 9, and all dependent claims thereof, recites the limitation “wherein each of the applied TGC curves defines a gain.” However, multiple TGC curves were not positively recited. The claim reads, “associate a time gain compensation (TGC) curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal.” While this could convey two separate TGC curves (one “associated” and one “applied”), the language does not clearly convey that there must be more than one TGC curve applied. Applying “a TGC curve to each of the plurality...” could reasonably be interpreted to mean that one TGC curve was applied to each of the plurality of ultrasound signals, which conflicts with “each of the applied TGC curves.” Applicant should clarify how many TGC curves there are, how many are “associated” and how many are “applied.” 
Claim 9, and all dependent claims thereof, recites the limitation “over the timeframe of a single scan line.” The phrase “timeframe of a single scan line” is present in the specification, but it is not defined and it is unclear how this phrase should be interpreted. For the purposes of further examination, this limitation will be interpreted to mean that the gain is applied on a scan-by-scan basis (i.e. substantially in real time, where the gains are determined and then applied to the next acquired scan).
Claims 2 and 3 recite “at least one TGC curve of the TGC curves.” However, multiple TGC curves were not positively recited. The parent claim reads, “associate a time gain compensation (TGC) curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal.” While this could convey two separate TGC curves (one “associated” and one “applied”), the language does not clearly convey that there must be more than one TGC curve applied. Applying “a TGC curve to each of the plurality...” could reasonably be interpreted to mean that one TGC curve was applied to each of the plurality of ultrasound signals, which conflicts with “each of the applied TGC curves.” Applicant should clarify how many TGC curves there are, how many are “associated” and how many are “applied.” 
Claim 14, and all dependent claims thereof, recites the limitations “associate a time gain compensation (TGC) curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal.” It is unclear whether “associate a Time Gain Compensation (TGC) curve” and “apply a TGC curve” refer to two separate TGC curves (one to be “associated” and one to be “applied”) or if this is intended to convey that a TGC curve is “associated” and the “associated” TGC curve is then “applied”. For the purposes of further examination, this limitation will be interpreted to mean that a TGC curve is associated with and then applied to the ultrasound signals. 
Claim 14, and all dependent claims thereof, recites the limitation “wherein each of the applied TGC curves defines a gain.” However, multiple TGC curves were not positively recited. The claim reads, “associate a time gain compensation (TGC) curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal.” While this could convey two separate TGC curves (one “associated” and one “applied”), the language does not clearly convey that there must be more than one TGC curve applied. Applying “a TGC curve to each of the plurality...” could reasonably be interpreted to mean that one TGC curve was applied to each of the plurality of ultrasound signals, which conflicts with “each of the applied TGC curves.” Applicant should clarify how many TGC curves there are, how many are “associated” and how many are “applied.” 
Claim 14, and all dependent claims thereof, recites the limitation “over the timeframe of a single scan line.” The phrase “timeframe of a single scan line” is present in the specification, but it is not defined and it is unclear how this phrase should be interpreted. For the purposes of further examination, this limitation will be interpreted to mean that the gain is applied on a scan-by-scan basis (i.e. substantially in real time, where the gains are determined and then applied to the next acquired scan).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US Patent No. US 6,102,859, Aug. 15, 2000) (hereinafter “Mo”) in view of Von Ramm, Olaf T., and Stephen W. Smith. "Beam steering with linear arrays." IEEE transactions on biomedical engineering 8 (1983): 438-452 (hereinafter “Von Ramm”) and Bartlett et al. (US PG Pub. No. US 2016/0345933 A1, Dec. 1, 2016) (hereinafter “Bartlett”).
Regarding claim 1: Mo teaches an ultrasound system comprising a computing device and an ultrasound transducer, wherein: the ultrasound transducer is configured to generate angularly discrete signals over a scan region of the ultrasound system under the control of the transducer steering mechanism, for processing by the computing device (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm); the computing device is communicatively coupled to the ultrasound transducer (host computer 16); and the computing device includes a processor configured to receive a plurality of angularly discrete ultrasound signals from the ultrasound transducer over the scan region (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm).
While Mo teaches the acquisition and processing of a sector scan (column 6, lines 25-27 – “a sector or curvilinear scan (as shown in FIG. 3)”), Mo is silent on a transducer steering mechanism.
Von Ramm, in the same field of endeavor, teaches two conventional techniques for producing a sector scan using either a mechanical steering mechanism or an electronic steering mechanism (figure 1, (b) and (c); B. Mechanical Sector Scanners; C. Phased Array Sector Scanners).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the system of Mo using a conventional steering mechanism as taught by Von Ramm for acquisition of the sector scan with the expectation of a successful sector scan acquisition because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Further regarding claim 1: While it can reasonably be considered inherent to have some manner of indexing the acquired scan lines (i.e. a scan line number or “count”), Mo and Von Ramm are silent on determining a scan line count corresponding to each of the received plurality of angularly discrete ultrasound signals.
Bartlett, in the same field of endeavor, teaches acquiring a sector scan where each scan line is counted to ensure complete coverage of the desired sector image ([0061]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mo and Von Ramm by counting the scan lines in order to ensure complete scan line coverage of the desired sector as taught by Bartlett.
Further regarding claim 1: Mo, Von Ramm and Bartlett teach associating a Time Gain Compensation (TGC) curve with each of the scan line counts, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the scan line count of each angularly discrete ultrasound signal (Mo - column 4, lines 3-6 - the gain values applied along a given vector ["A-line"] in the depth/range direction is a TGC curve associated with that vector; claim 13; each vector/A-line/scan line has a scan line count or number in view of the modification above, so the TGC curve "associated" with a particular scan line is "associated" with the scan line number/count); wherein each of the applied TGC curves defines a gain that maintains, increases, or decreases the angularly discrete ultrasound signal to which it is applied (Mo - column 1, lines 15-25; it is noted that this appears to merely be the definition of TGC), over the timeframe of a single scan line (Mo - claim 1 - " transmit said gain adjustments to said gain compensation component in time to adjust the gain of the acoustic data acquired from said second scan" updated on a scan-by-scan basis).
Regarding claims 2 and 3: Mo, Von Ramm and Bartlett teach the system of claim 1. With respect to the limitations of “wherein at least one TGC curve of the TGC curves is defined by a first gain value and a second gain value, the first gain value corresponds to a first distance from the ultrasound transducer, the second gain value corresponds to a second distance greater than the first distance from the ultrasound transducer, and the first gain value is less than the second gain value” and “wherein at least one TGC curve of the TGC curves is defined by a first gain value and a second gain value, the first gain value corresponds to a first distance from the ultrasound transducer, the second gain value corresponds to a second distance greater than the first distance from the ultrasound transducer, and the first gain value is greater than the second gain value,” it is noted that TGC curves are inherently “defined by” a series of gain values. Moreover, the specific gain values applied at a given depth are a function of the desired appearance of the image and the characteristics of the image itself (i.e. how much attenuation is present and how bright or dark the user wishes the image to be) as evidenced by Ultrasound 101 (www.123sonography.com/blog/ultrasound-101-part-5-gain-and-time-gain-compensation; retrieved 12/02/2022). Therefore, individual gain values are considered to be a results-effective variable and the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the gain values being higher or lower than any adjacent gain value as necessary to obtain the desired result. 
Regarding claim 4: Mo, Von Ramm, and Bartlett teach the ultrasound system of claim 1, wherein the processor is further configured to define a plurality of scan lines within the scan region of the ultrasound transducer, and assign a scan line count to each of the plurality of scan lines (Bartlett – [0061]).
Regarding claim 6: Mo, Von Ramm, and Bartlett teach the ultrasound system of claim 1, wherein the processor is further configured to generate an ultrasound image for display implementing the one or more TGC curves associated with the one or more designated regions (Mo - figure 1; column 4, lines 1 - 35 - the TGC adjustments are applied to the image data which is processed into a b-mode image and displayed).
Regarding claims 7 and 8: Mo, Von Ramm, and Bartlett teach the ultrasound system of claim 1, wherein the ultrasound transducer comprises mechanical angular actuator and generates the plurality of angularly discrete ultrasound signals by a mechanical scanning mechanism or wherein the ultrasound transducer comprises a multi-element array transducer and generates the plurality of angularly discrete ultrasound signals through an electronic scanning mechanism (Von Ramm - figure 1, (b) and (c); B. Mechanical Sector Scanners; C. Phased Array Sector Scanners).
Claim(s) 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo, Von Ramm, and Bartlett as applied to claim 1 above, and further in view of Jin et al. (US PG Pub. No. US 2016/0139789 A1, May 19, 2016) (hereinafter “Jin”).
Regarding claim 22: Mo, Von Ramm, and Bartlett teach the ultrasound system of claim 1. Mo, Von Ramm, and Bartlett do not teach wherein: the computing device further includes a display and an input device, wherein the processor is further configured to present, on the display, an ultrasound image, receive, from the input device, designation of one or more regions within the ultrasound image, and receive, from the input device, one or more time gain compensation (TGC) curves to associate with the one or more designated regions.
Jin, in the same field of endeavor, teaches a computing device including a display and an input device, wherein the processor is further configured to present, on the display, an ultrasound image, receive, from the input device, designation of one or more regions within the ultrasound image, and receive, from the input device, one or more time gain compensation (TGC) curves to associate with the one or more designated regions (display 160, [0069], [0072], [0075]  - "regulating" the TGC or LGC for the ROI is "associating" a TGC curve with the region of interest). Jin further teaches that this allows for precise and accurate gain compensation within a specified region of interest ([0072]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mo, Von Ramm, and Bartlett by including the display, input device, region of interest designation and input of one or more TGC curves of Jin in order to provide a means to apply gain compensation to only a desired portion of the image.
Regarding claim 23: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 22, wherein the input device is a touch sensitive component of the display thereby enabling a touchscreen interface to provide inputs to the computing device (Jin - [0069]).
Regarding claim 24: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 22, wherein the displayed ultrasound image includes an overlay having a set of predefined regions (Jin - figure 3a - a set of pre-defined regions representing lateral divisions, [0094]).
Regarding claim 25: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 24, wherein the set of predefined regions include a plurality of zones further segmented by one or more radial distances from the ultrasound transducer (Jin - figure 10 - a set of pre-defined regions representing lateral and depth divisions, [0138]).
Regarding claim 26: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 22, wherein at least one designated region received from the input device is a user defined region (Jin - [0102] - region A3 is user-defined).
Regarding claim 27: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 22, wherein the ultrasound image is a previously captured ultrasound image (Jin – [0103] – portion of a stored image).
Regarding claim 28: Mo, Von Ramm, Bartlett, and Jin teach the ultrasound system of claim 22, wherein the processor is further configured to generate an ultrasound image for display implementing the one or more TGC curves associated with the one or more designated regions (Mo - figure 1; column 4, lines 1 - 35 - the TGC adjustments are applied to the image data which is processed into a b-mode image and displayed; Jin - fig. 15b shows the gain adjustments applied to the designated region).
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Von Ramm.
Regarding claim 9: Mo teaches an ultrasound system comprising a computing device and an ultrasound transducer, wherein: the ultrasound transducer is configured to generate angularly discrete signals over a scan region of the ultrasound system under the control of the transducer steering mechanism, for processing by the computing device (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm); the computing device is communicatively coupled to the ultrasound transducer (host computer 16); and the computing device includes a processor configured to define a plurality of zones having one or more scan lines within the scan region of the ultrasound transducer (figure 3 and all associated description), receive a plurality of angularly discrete ultrasound signals from the ultrasound transducer over the scan region (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm), determine a zone corresponding to each of the received plurality of angularly discrete ultrasound signals, associate a time gain compensation (TGC) curve with each of the zones (column 4, lines 3-6 - the gain values applied along a given vector in the depth/range direction is a TGC curve associated with that vector; claim 13), and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal, wherein each of the applied TGC curves define a gain that maintains, increases, or decreases the angularly discrete ultrasound signal to which it is applied (Mo - column 1, lines 15-25; it is noted that this appears to merely be the definition of TGC), over the timeframe of a single scan line (Mo - claim 1 - " transmit said gain adjustments to said gain compensation component in time to adjust the gain of the acoustic data acquired from said second scan" updated on a scan-by-scan basis).
While Mo teaches the acquisition and processing of a sector scan (column 6, lines 25-27 – “a sector or curvilinear scan (as shown in FIG. 3)”), Mo is silent on a transducer steering mechanism.
Von Ramm, in the same field of endeavor, teaches two conventional techniques for producing a sector scan using either a mechanical steering mechanism or an electronic steering mechanism (figure 1, (b) and (c); B. Mechanical Sector Scanners; C. Phased Array Sector Scanners).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the system of Mo using a conventional steering mechanism as taught by Von Ramm for acquisition of the sector scan with the expectation of a successful sector scan acquisition because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Regarding claims 10 and 11: Mo and Von Ramm teach the system of claim 9. With respect to the limitations of “wherein at least one TGC curve of the TGC curves is defined by a first gain value and a second gain value, the first gain value corresponds to a first distance from the ultrasound transducer, the second gain value corresponds to a second distance greater than the first distance from the ultrasound transducer, and the first gain value is less than the second gain value” and “wherein at least one TGC curve of the TGC curves is defined by a first gain value and a second gain value, the first gain value corresponds to a first distance from the ultrasound transducer, the second gain value corresponds to a second distance greater than the first distance from the ultrasound transducer, and the first gain value is greater than the second gain value,” it is noted that TGC curves are inherently “defined by” a series of gain values. Moreover, the specific gain values applied at a given depth are a function of the desired appearance of the image and the characteristics of the image itself (i.e. how much attenuation is present and how bright or dark the user wishes the image to be) as evidenced by Ultrasound 101 (www.123sonography.com/blog/ultrasound-101-part-5-gain-and-time-gain-compensation; retrieved 12/02/2022). Therefore, individual gain values are considered to be a results-effective variable and the courts have held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the gain values being higher or lower than any adjacent gain value as necessary to obtain the desired result. 
Regarding claims 12 and 13: Mo and Von Ramm teach the ultrasound system of claim 1, wherein the ultrasound transducer comprises mechanical angular actuator and generates the plurality of angularly discrete ultrasound signals by a mechanical scanning mechanism or wherein the ultrasound transducer comprises a multi-element array transducer and generates the plurality of angularly discrete ultrasound signals through an electronic scanning mechanism (Von Ramm - figure 1, (b) and (c); B. Mechanical Sector Scanners; C. Phased Array Sector Scanners).
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo and Jin.
Regarding claim 14: Mo teaches an ultrasound system comprising a computing device and an ultrasound transducer, wherein: the ultrasound transducer is configured to generate angularly discrete signals over a scan region of the ultrasound system, for processing by the computing device (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm); the computing device is communicatively coupled to the ultrasound transducer (host computer 16); receive a plurality of angularly discrete ultrasound signals from the ultrasound transducer over the scan region (figure 3 is a sector image, which is "angularly discrete signals over a scan region" as evidenced by Von Ramm), determine a zone corresponding to each of the received plurality of angularly discrete ultrasound signals (figure 3 and all associated description), associate a TGC curve with each of the zones, and apply a TGC curve to each of the plurality of angularly discrete ultrasound signals as associated with the zone of each angularly discrete ultrasound signal (column 4, lines 3-6 - the gain values applied along a given vector ["A-line"] in the depth/range direction is a TGC curve associated with that vector; claim 13), wherein each of the applied TGC curves defines a gain that maintains, increases, or decreases the angularly discrete ultrasound signal to which it is applied (Mo - column 1, lines 15-25; it is noted that this appears to merely be the definition of TGC), over the timeframe of a single scan line (Mo - claim 1 - " transmit said gain adjustments to said gain compensation component in time to adjust the gain of the acoustic data acquired from said second scan" updated on a scan-by-scan basis).
Mo does not teach that the computing device further includes a display and an input device, wherein the processor is further configured to present, on the display, an ultrasound image, receive, from the input device, designation of one or more regions within the ultrasound image, and receive, from the input device, one or more time gain compensation (TGC) curves to associate with the one or more designated regions.
Jin, in the same field of endeavor, teaches a computing device including a display and an input device, wherein the processor is further configured to present, on the display, an ultrasound image, receive, from the input device, designation of one or more regions within the ultrasound image, and receive, from the input device, one or more time gain compensation (TGC) curves to associate with the one or more designated regions (display 160, [0069], [0072], [0075]  - "regulating" the TGC or LGC for the ROI is "associating" a TGC curve with the region of interest). Jin further teaches that this allows for precise and accurate gain compensation within a specified region of interest ([0072]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Mo by including the display, input device, region of interest designation and input of one or more TGC curves of Jin in order to provide a means to apply gain compensation to only a desired portion of the image.
Regarding claim 15: Mo and Jin teach the ultrasound system of claim 14, wherein the input device is a touch sensitive component of the display thereby enabling a touchscreen interface to provide inputs to the computing device (Jin - [0069]).
Regarding claim 16: Mo and Jin teach the ultrasound system of claim 14, wherein the displayed ultrasound image includes an overlay having a set of predefined regions (Jin - figure 3a - a set of pre-defined regions representing lateral divisions, [0094]).
Regarding claim 17: Mo and Jin teach the ultrasound system of claim 16, wherein the set of predefined regions include a plurality of zones further segmented by one or more radial distances from the ultrasound transducer (Jin - figure 10 - a set of pre-defined regions representing lateral and depth divisions, [0138]).
Regarding claim 18: Mo and Jin teach the ultrasound system of claim 14, wherein at least one designated region received from the input device is a user defined region (Jin - [0102] - region A3 is user-defined).
Regarding claim 19: Mo and Jin teach the ultrasound system of claim 14, wherein the ultrasound image is a previously captured ultrasound image (Jin - [0103] – portion of a stored image).
Regarding claim 20: Mo and Jin teach the ultrasound system of claim 14, wherein the processor is further configured to generate an ultrasound image for display implementing the one or more TGC curves associated with the one or more designated regions (Mo - figure 1; column 4, lines 1 - 35 - the TGC adjustments are applied to the image data which is processed into a b-mode image and displayed; Jin - fig. 15b shows the gain adjustments applied to the designated region).
Allowable Subject Matter
Claims 5 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, by virtue of dependency from claim 1, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US Patent No. US 6,368,279 B1, Apr. 9, 2002) – teaches TGC on a channel-by-channel/element-by-element basis
Ohuchi et al. (US PG Pub. No. US 2017/0055953 A1, Mar. 2, 2017) – teaches TGC and LGC on a plurality of user-selected regions of interest on an image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793